DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

This is the Final Office Action in response to the Amendment filed on January 28, 2021, for Application title: “Method And System For Building An Investment Portfolio”.

Status of the Claims
Claims 1-30 were pending.  By the 01/28/2021 Response, no claim has been amended, added or cancelled.  Claims 1-11, 13, 17, and 19-23 were previously cancelled.  Accordingly, claims 12, 14-16, 18, and 24-30 remain pending and have been examined.


Priority
This Application is a DIV of U.S. Application 12/869,529 filed on 08/26/2010 (Patent No. 8,732,059).  For the purpose of examination, the date of 08/26/2010 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 14-16, 18, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1
Claims 12, 14-16, 18, and 25-30 recite a method for building an investment portfolio in a diversified set of investment products for an investor based on the desired portfolio objectives of the investor.  Claim 24 recites another similar method with a boarder scope.  The claims recite a series of steps, and therefore, are directed to a process which falls within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 12 recites a computerized method comprising:  
creating an association in a database between data representative of a financial instrument product and data representative of at least one portfolio objective, the data representative of a financial instrument product further having an association with data representative of a financial instrument classification;
repeating the creating step for financial instrument products of a plurality of different financial instrument classifications; 
receiving input from a computer that identifies a total investment amount and a portfolio objective for an investor; 
interacting with the database to automatically determine an investment portfolio at an individual financial instrument product level based on the received input and the database associations, wherein the portfolio comprises a plurality of financial instrument products that in the aggregate fall within a plurality of financial instrument classifications and are associated with the portfolio objective corresponding to the received input; 
determining a plurality of rules based on the received portfolio objective input, wherein at least a plurality of the rules define a target investment threshold for each of the plurality of financial instrument classifications; 
determining a recommended investment amount for each financial instrument product in the portfolio based on the determined rules; and 
wherein the method steps are performed by a processor.

The claim as a whole recites a method for building an investment portfolio for an investor by receiving the desired portfolio objective input from the investor and interacting with an associated database to determine an investment portfolio at the individual financial instrument product level over a communication network.  Thus, the 
The claimed steps, such as creating association, repeating creating step, receiving input from an investor (collecting information), interacting with database, determining rules (analyzing it), and determining investment recommendation (displaying certain results of the collection and analysis), correspond to the concept of processing and organizing of investment information.  This is “a method of organizing human activity” since it relates to a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 24 recite another method with limitations similar to those discussed with respect to claim 12.  Therefore, this claim is also directed to an abstract idea.
Step 2 A, Prong 2:
The claim includes the additional elements, such as “the data representative of a … instrument classification”, “wherein the portfolio … to the received input”, “wherein at least … instrument classifications”, and “wherein the method steps are performed by a processor”, are merely the additional instructions and details for the functional steps recited in the claim (see below).  Thus, the additional elements when considered individually or as an ordered combination do not make the idea less abstract.
the data representative of a financial instrument product further having an association with data representative of a financial instrument classification;

repeating the creating step for financial instrument products of a plurality of different financial instrument classifications;

receiving input from a computer that identifies a total investment amount and a portfolio objective for an investor;

interacting with the database to automatically determine an investment portfolio at an individual financial instrument product level based on the received input and the database associations, wherein the portfolio comprises a plurality of financial instrument products that in the aggregate fall within a plurality of financial instrument classifications and are associated with the portfolio objective corresponding to the received input; and wherein the method steps are performed by a processor;

determining a plurality of rules based on the received portfolio objective input, wherein at least a plurality of the rules define a target investment threshold for each of the plurality of financial instrument classifications;

determining a recommended investment amount for each financial instrument product in the portfolio based on the determined rules; and

wherein the method steps are performed by a processor.

The claim also includes the additional elements, such as a processor 102, a database memory 108, and a network 106, are all the general purpose computer elements to perform the creating, repeating, receiving, interacting, determining, and determining steps (see U.S. Publication. No. 2014/0304192 A1, paragraphs 22-24 and Figure 1).
The limitations are merely instructions to implement the abstract idea on a processor over a network and require no more than a generic computer to perform the (Step 2A Prong 2-No).
Claim 24 recite the additional elements similar to those discussed with respect to claim 12.  Therefore, this claim is also directed to the abstract idea.
Step 2B:
As noted in above, the claim as a whole merely describe how to generally “apply” the concept of managing investment portfolio based on data input over the internet by collecting information (creating association, repeating creating step, receiving input from an investor), analyzing information (interacting with database, determining rules), and displaying results (determining investment recommendation) for an investor.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP § 2106.05(d) II.  
Further, the dependent claims include the additional elements other than the abstract idea per se, such as providing GUIs for interaction (claim 14 – data gathering activities), different financial instruments (claim 15 – additional details), unit investment (Step 2B-No).
The focus of the claims is on a method of building an investment portfolio for an investor based on the investor’s desired portfolio objective.  The claims are directed to “a business solution” to “a business problem” (see Publication, paragraph 1-3).  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves the existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
Applicant argues that the last argument is actually “Instead Applicant’s argument is that the recited combination of steps are not well-understood, routine, or conventional activity in the field of automatically determining an investment portfolio at an individual financial instrument product level.” (see Remarks, page 8).
Response:
The Examiner respectively disagrees.  As explained in the 101 rejection above, the claims do not include the additional element(s) that integrate the abstract idea into a practical application and the claim limitations are well-understood, routine, and conventional activities (see Step 2A and 2B, paragraphs 23-25 above).  Further, the dependent claims do not add significantly more to the abstract idea either (see paragraph 26 above).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues that patented inventions directed to a business solution to a business problem are not exclusive from an invention that also provides a technical solution.  Applicant argues that the present claims include developing rules and recommending an investment amount for each financial instruments directed to the use of technology to automatically generate an investment portfolio to a level that has not been accomplished in the prior art and thus is an improvement of the existing technological processes (see Remarks, page 9).
Response
The Examiner respectively disagrees.  The present claims are directed to “a business solution” to “a business problem” (see U.S. Publication, paragraphs 1-3, especially paragraph 1):
[0001] One of the more time-consuming and challenging tasks for financial advisors is the task of building investment portfolios for their customers such that the portfolio is populated with a diversified set of investment products that align with the investor's goals.

Applicant’s claims (1) do not improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for the generic computer components – see Publication, paragraphs 22-24 and Figure 1), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the as a whole is more than drafting effort designed to monopolize the exception.  See MPEP § 2106.05(a)-(c), (e)-(h).

Applicant cites and argues that similar to the McRO case, the present claims are directed to the use of objective rules to provide a specific process using particular information and techniques for automatically building an investment portfolio.  Thus, because the prior approach did not use the claimed rules, the claimed method recites more than simply implementing a previous human technique on a computer.  
Applicant further argues that like McRO, it is the corporation of the claimed rules that improved the existing technological process for automatically building an investment portfolio (see Remarks, pages 10-11). 
Response
Applicant argues that “because the prior approach did not use the claimed rules, the claimed method recites more than simply implementing a previous human technique on a computer”, the Examiner respectfully disagrees.  Whether there is prior approach used the claimed rules or the claimed method implements a previous or current human technique on a computer does not make the claims less abstract.  Applicant’s claim do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception.  Further, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea.  Applicant’s claims merely implementing a process on a processor and do not improve the functioning of a computer or other technology.
Further, the present claims are different from McRO, which improves computer animation through the use of specific rules, rather than human artists, to set morph weights and transition parameters between phonemes.  The present claims do not lay out a particular set of rules for receiving input and interacting with an associated database to determine an investment portfolio at an individual financial instrument product level over a network.  The rules of database associations in the database associating financial instrument products with particular portfolio objectives, and the rules in the dependent claims including determining a plurality of rules based on the received portfolio objective input and determining a recommended investment amount for each financial instrument product in the portfolio based on the determined rules are not the same as those in the claims of McRO.  The rules in these limitations are the parameters for the database association and the determination of the rules based on 
Furthermore, the word “rules” only appears once in the original Specification.  Paragraph 151 briefly mentions “The services level provides a business service tier for retrieving or updating data along with applying business rules for the application”.  Thus, it appears this concept is not the focus of the present invention.  The focus of the claims is on receiving input and interacting with an associated database to determine an investment portfolio at an individual financial instrument product level over a network.  This is different from McRO.  Therefore, the rationale from McRO does not apply to the present claims.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 U.S.C. 101 is MAINTAINED.

Conclusion
Claims 12, 14-16, 18, and 24-30 are rejected. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697